Citation Nr: 0901913	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-34 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to increased initial and staged ratings 
greater than 10 percent from June 27, 1997, to September 10, 
2002, a temporary total evaluation thereafter to November 1, 
2003, and 30 percent thereafter for degenerative joint 
disease of the right hip.

2.  Entitlement to an increased staged rating (subsequent to 
a temporary total evaluation) greater than 10 percent 
effective July 1, 2004 for degenerative joint disease of the 
right knee. 

3.  Entitlement to additional temporary total evaluations 
during convalescence following surgical procedures on the 
right hip and right knee. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
low back disorder, and if so whether service connection is 
warranted. 

5.  Entitlement to service connection for a right foot 
disorder. 

6.  Entitlement to total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a disorder of the right hip and 
assigned staged ratings and that granted a temporary 
evaluation of 100 percent for degenerative joint disease of 
the right knee effective May 26, 2004, and thereafter a 10 
percent rating.  The appeal also comes before the Board from 
a December 2005 decision that reopened a final disallowed 
claim for service connection for a low back disorder but 
denied service connection on the merits; and from a July 2008 
decision that denied service connection for a right foot 
disorder and temporary total ratings for convalescence 
following surgical procedures of the right hip and knee.  The 
appeal also comes before the Board from decisions in December 
2005 and July 2008 that denied entitlement to total 
disability based on individual unemployability.  

The issues of service connection for a low back disorder and 
for total disability based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 10, 2002, the veteran's degenerative 
joint disease of the right hip was manifested by "shifting" 
and "popping" of the right hip joint and X-ray indications 
of degenerative arthritis and avascular necrosis.  Range of 
motion was greater than 45 degrees flexion, greater than 5 
degrees or less extension, greater than 15 degrees external 
rotation, and greater than 10 degrees abduction.  Adduction 
was limited to 10 degrees.  The veteran walked with an 
antalgic gait, but there was no local tenderness, swelling, 
or effusion.

2.  The veteran underwent a right hip arthroplasty on 
September 10, 2002.  

3.  After November 1, 2003, the veteran's residuals following 
the implantation of a right hip prosthesis were manifested by 
a mild limitation of motion, less severe than prior to 
surgery, with recurrent pain after long periods of driving an 
automobile and after lifting furniture. The veteran walks 
with an abnormal gait and uses a cane for support, but is 
able to stand for 15-30 minutes, walk over one-quarter mile, 
and exercise on bicycle and treadmill.  X-rays showed mild 
ossification in the vicinity of the trochanter.   

4.  The veteran underwent arthroscopic surgery of the right 
knee on May 26, 2004. 

5.  After July 1, 2004, the veteran's degenerative joint 
disease of the right knee is manifested by a normal range of 
motion with pain from 120 to 140 degrees.  X-rays showed a 
mild narrowing of the patellar compartment and a small 
osteophyte but no fracture, effusion, dislocation, 
crepitation, or instability.  

6.  In April 2001, the Board denied service connection for a 
low back disorder.   The veteran did not appeal, and the 
decision is final.  In August 2001, the RO reopened the claim 
and denied service connection for a low back disorder.  The 
veteran expressed disagreement, and the RO provided a 
statement of the case in October 2002.  The veteran did not 
perfect an appeal, and the August 2001 RO decision became 
final. 

7.  Since August 2001, new and material evidence has been 
received that is not cumulative, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating a claim for service 
connection for a low back disorder.  

8.  The veteran's right cavus foot, hammertoes and 
metatarsalgia first manifested many years after service and 
are not related to any aspect of service.   


CONCLUSIONS OF LAW

1.  The criteria for increased initial and staged ratings 
greater than 10 percent from June 27, 1997, to September 10, 
2002, a temporary total evaluation beyond November 1, 2003, 
and 30 percent thereafter for degenerative joint disease of 
the right hip have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5054, 5251, 5253, 5254 
(2008). 

2. The criteria for an extended temporary total evaluation 
beyond July 1, 2004, and an evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008). 

3.  The criteria for additional temporary total evaluations 
for convalescence following surgical procedures of the right 
hip and right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2008).  

4.  New and material evidence has been received to reopen the 
August 2001 final disallowed claim for service connection for 
a low back disorder.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2008).

5.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the case of the right hip disorder, the veteran is 
challenging the initial evaluations and periods of temporary 
total disability for convalescence following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  VA had 
no further duty to notify in this claim once service 
connection was granted.  

For the increased-compensation claim for the right knee, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the case of increased ratings for the right knee, an 
adequate notice of the requirements was not provided prior to 
a September 2005 decision in which the RO assigned a 
temporary total rating for the right knee for convalescence 
and a 10 percent rating thereafter.  Under such 
circumstances, VA's duty to notify may not be satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation.  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the initial adjudication, 
the timing problem can be cured by the Board remanding for 
the issuance of a notice followed by readjudication of the 
claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).  

Here, a compliant notice was provided in May 2008 followed by 
readjudication of the claim in a July 2008 supplemental 
statement of the case.  Although the notice letter was not 
sent before the initial decision, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond followed by a readjudication by 
way of a July 2008 supplemental statement of the case after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).   In correspondence in September 2005, the RO 
informed the veteran of the reason for the previous denial in 
August 2001 and provided the criteria for service connection 
for a low back disorder and the responsibilities of the 
veteran and VA to obtain the evidence.  If there was any 
error, the Board concludes that the error is harmless as the 
Board will grant the petition to reopen the claim.  

In October 2005 and February 2008, the RO provided 
correspondence that met the notice requirements for the 
claims for total disability based on individual 
unemployability and for service connection for a right foot 
disorder respectively.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations except for a compensation and pension 
examination of the right foot for reasons provided below.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a U.S. Army infantryman including 
service in Japan.  He contends that his right knee and right 
hip disorders are more severe that are contemplated by the 
current ratings and that he is entitled to additional periods 
of temporary total rating for convalescence following joint 
surgery.  He contends that low back and right foot disorders 
are residuals of an injury in service and that he is unable 
to sustain substantially gainful employment as a result of 
his service- connected disabilities.     

Right Knee and Right Hip

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for his right hip disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Regarding the right knee, staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Impairment of the femur warrants a 10 percent evaluation for 
malunion of the femur with slight knee or hip disability, and 
a 20 percent evaluation for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
warranted for malunion of the femur with marked knee or hip 
disability.  Higher ratings are warranted for fractures of 
the femur neck or shaft. 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, a 30 percent rating if 
limited to 20 degrees, and a 40 percent rating if limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  Limitation of rotation of the 
thigh with an inability to toe-out more than 15 degrees on 
the affected leg warrants a 10 percent rating.  A 10 percent 
rating is also assigned for limitation of adduction of the 
thigh with an inability to cross legs.  A 20 percent rating 
is warranted for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
code 5253.  The normal range of motion for VA purposes is 125 
degrees hip flexion and 45 degrees abduction.  38 C.F.R. 
§ 4.71, Plate II (2008).  

A hip replacement warrants a 100 percent rating for one year 
following the implantation of the prosthesis with a minimum 
of a 30 percent rating thereafter.  A 50 percent rating is 
warranted if there are moderately severe residuals of 
weakness, pain, or limitation of motion.  A 70 percent rating 
is warranted for markedly severe residual weakness, pain, or 
limitation of motion.  A 90 percent rating is warranted for 
painful motion or weakness such as to require the use of 
crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  There is no higher rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating is warranted when 
extension is limited to 10 degrees. A 20 percent rating is 
warranted where extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  Higher ratings are warranted for greater 
limitation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The normal range of knee 
motion for VA purposes is from zero degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2008).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Symptomatic removal of the semilunar 
cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion. When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  Genu recurvatum, ankylosis, and 
impairment of the tibia and fibula are not indicated in this 
case. Thus, those particular criteria do not apply. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262, 5263 (2008).

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release. Such 
total ratings will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  
A total rating under 38 C.F.R. § 4.30 may be extended, with 
extensions of 1, 2, or 3 months beyond the initial 3-month 
period.  38 C.F.R. § 4.30.

The veteran's right hip is currently rated as 10 percent 
disabling effective June 27, 1997, 100 percent disabling from 
September 10, 2002, and 30 percent disabling from November 1, 
2003. 

The veteran's right knee is currently rated as 10 percent 
disabling effective June 27, 1997, 100 percent disabling from 
March 26, 2004, and 10 percent disabling from July 1, 2004.  

Morning reports and sick call logs from the veteran's cavalry 
unit showed that he was on the sick list and remained in 
quarters on several occasions in January 1953.  Army hospital 
records showed that he was admitted in January 1953 and 
February 1953 for treatment for right knee strain incurred 
while skiing.  Most service medical are suspected of 
destruction in a fire.  However, a June 1954 discharge 
physical examination report is of record.  The examiner noted 
no chronic musculoskeletal abnormalities.  An associated 
medical history questionnaire is not of record.  In a June 
1997 claim and a December 1997 notice of disagreement, the 
veteran stated that he injured his right leg and back in a 
ski training exercise.  In lay statements in May, October, 
and November 1998, three fellow soldiers stated that they had 
observed or been aware of the skiing accident and that the 
veteran was on crutches for an extended time and later 
assigned light duty.  In letters in July 2001, the veteran's 
spouse and ex-spouse stated that they observed the veteran 
experiencing pain and loose motion of his right hip after 
service.  In February 2005, a post-service fellow employee 
stated that he observed the veteran experiencing hip pain 
from 1955 to 1968.  In April 2005, the RO received three 
additional letters from fellow soldiers who also stated that 
they were aware of the skiing accident and a leg injury in 
service. 

In February 2002, a private orthopedic physician noted the 
veteran's report of a right knee injury in service and that 
he experienced intermittent, moderate to severe right knee 
and right hip pain with "shifting" movement of the hip.  
The veteran reported that he was able to participate in 
bowling and use exercise equipment but that this activity and 
extended sitting, weight bearing, and lifting aggravated the 
pain.  Examination of the right hip showed no tenderness, 
erythema, warmth, effusion, ecchymosis, or pain on resisted 
abduction.  The veteran walked with a normal gait.  Range of 
motion was 20 degrees extension, 90 degrees flexion, 20 
degrees abduction, 10 degrees adduction, 20 degrees external 
rotation, and 10 degrees internal rotation.  Concurrent X-ray 
revealed severe degenerative joint disease with avascular 
necrosis and inferior osteophytes.  Examination of the right 
knee showed no tenderness, erythema, warmth, effusion, 
drainage, or scars.  There were no indications of instability 
or laxity and minimal crepitus.  Range of motion was zero to 
135 degrees.  Concurrent X-rays showed early degenerative 
joint disease.  The diagnoses were mild degenerative joint 
disease of the right knee and severe degenerative joint 
disease of the right hip.  

In May 2002, the physician performed a follow-up examination 
of the veteran's right hip, noting his report of a recent 
episode of hip "popping" with increased pain.  The 
physician noted that the veteran walked with a moderate to 
severe antalgic gait but with no local tenderness, erythema, 
warmth or effusion.  Range of motion was 20 degrees 
extension, 90 degrees flexion, 20 degrees abduction, 10 
degrees adduction, 20 degrees external rotation, and 10 
degrees internal rotation.  In September 2002, the physician 
measured the same limitations of motion and noted that the 
veteran had been bowling and working out on exercise machines 
but that the activity aggravated his hip pain.  The diagnosis 
remained the same and the physician advised a total hip 
replacement.  

In September 2002, the physician noted that the veteran was 
admitted for a right total hip arthroplasty.  He made no 
additional clinical comments.  In a post-operative 
examination later the same month and in October and December 
2002, the physician noted that hip motion was supple without 
pain or hardware complications.  

In a November 2002 VA examination, it was noted that the 
veteran was performing physical therapy as part of his 
recovery from the hip replacement but was limited in motion 
in all planes due to pain.  Range of motion was from zero 
degrees extension to 15 to 18 degrees flexion, 15 degrees 
adduction, 30 degrees abduction, and 20 degrees external and 
internal rotation.  Range of motion of the right knee was 
zero to 135 degrees.  The veteran was using a cane for marked 
weakness of his right lower extremity and had very noticeable 
atrophy of the right quadriceps.     

In December 2002, the RO granted service connection and a 10 
percent rating for degenerative arthritis of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The veteran 
did not express disagreement with the initial rating within 
one year.  

In an April 2003 letter, the orthopedic physician offered an 
opinion on the etiology of the knee and hip disorders but 
provided no additional clinical assessment and continued his 
previous diagnoses. 

In May 2004, the private orthopedic physician performed a 
follow-up examination of the right knee and hip and noted the 
veteran's reports of recurrent pain after long periods of 
operating an automobile and after lifting a sofa.  The 
physician noted again that the right hip motion was supple 
without pain.  The physician noted that the veteran was 
"doing well" with his hip replacement.  The right knee had 
a positive medial Apley's (an orthopedic test for meniscal 
tear) and minimal crepitus.  Range of motion was from zero to 
135 degrees.  A concurrent X-ray showed moderate degenerative 
joint disease of the right knee.  The diagnosis was moderate 
degenerative joint disease of the right knee with a mensical 
tear.  

On May 26, 2004, the veteran underwent a right knee 
arthroscopy with subtotal medial and lateral meniscectomy and 
chrondroplasty of the patella.  The surgeon noted that there 
was a large degenerative tear in the medial meniscus.  In a 
June 2004 post-operative examination, the surgeon noted that 
the veteran was improving significantly with minimal 
swelling.  The surgeon noted the veteran's report that his 
knee was "great."  Range of motion was zero to 135 degrees.  
In another follow-up examination in February 2005, the 
surgeon noted only that the knee looked like the veteran had 
previous surgery with no other clinical observations.  In 
September 2005, the RO granted a temporary total rating for 
the right knee for convalescence until July 1, 2004, and a 10 
percent rating thereafter.  

In a July 2005 letter, a private occupational medicine 
physician noted a review of the VA claims file and provided 
an opinion on the etiology of the right hip and knee 
disorders.  However, there is no indication that he examined 
the veteran, and he made no comments on the current level of 
disability.  

In July 2007, a VA physician noted a review of the medical 
records but not the claims file.  He noted the history of 
injury in service and the surgical procedures of the right 
hip and knee.  He also noted that the veteran was 
participating in a physical therapy program that involved the 
use of a treadmill and lifting weights.  The veteran walked 
with an antalgic gait, frequently used a cane for support, 
and was able to stand for 15 to 30 minutes and walk more than 
one-quarter but less than one mile.  On examination, the 
physician noted deformity, pain, stiffness, tenderness, and 
weakness of the right knee and hip joints with weekly 
moderate flare-up pain that required resting in the prone 
position.  Range of motion of the hip was 20 degrees 
extension, 100 degrees flexion, 20 degrees abduction, 25 
degrees adduction, 30 degrees external rotation, and 40 
degrees internal rotation with pain and additional 
unspecified limitations in abduction and external rotation on 
repetition.  X-rays of the right hip showed no looseness or 
fracture but some ossification superior to the greater 
trochanter.  

The right knee showed no indications of crepitation or 
instability.  Range of motion was zero to 140 degrees with 
pain from 120 to 140 degrees.  There was no additional 
limitation of motion on repetitive use.  X-rays showed a mild 
narrowing of the patellar compartment and a small osteophyte 
but no fracture, effusion, or dislocation.  The physician 
assessed the following effects on activities of daily living: 
prevention of participation in sports, severe limitation of 
traveling, moderate limitation of chores and exercise, and 
mild limitation of recreation.  The physician did not assess 
the veteran's employability.  A record of physical therapy in 
December 2007 showed that the veteran was able to exercise on 
a recumbent bicycle for fifteen minutes.  Also in December 
2007, a private podiatrist noted that the veteran walked on a 
treadmill and lifted weights.  

In July 2008, the veteran's private orthopedic physician 
stated that he last examined the veteran in January 2007 and 
that the veteran's right hip and knee disorders prevented the 
veteran from performing substantially gainful employment. The 
physician provided no clinical comments or rationale to 
support the opinion. 

The Board concludes that an initial rating greater than 10 
percent for degenerative joint disease of the right hip from 
June 27, 1997 until a right hip arthroplasty on September 10, 
2002 is not warranted.  Although examiners during this period 
noted the veteran's reports of "shifting" and "popping" of 
the right hip joint, there is no evidence of a malunion of 
the femur itself, and therefore the criteria under Diagnostic 
Code 5255 do not apply.  
 
In February and May 2002, a private orthopedic physician 
measured ranges of motion that were less than normal.  The 
physician also noted the veteran's reports of pain on 
exertion.  However, on both occasions, flexion was not less 
than 45 degrees, extension was greater than 5 degrees, 
external rotation (toe-out) was greater than 15 degrees, and 
abduction was greater than 10 degrees.  The physician 
measured adduction as limited to 10 degrees.  Based on 
painful motion that is less than the normal 125 degrees range 
of motion on flexion, a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5252 was warranted prior 
to the date of hip replacement surgery, September 10, 2002.  
A higher rating is not warranted under Diagnostic Codes 5252 
and 5253 because there is not more severe limitation of 
flexion or abduction.  There was X-ray evidence of 
degenerative joint disease and avascular necrosis and the 
veteran walked with an antalgic gait, but there was no local 
tenderness, swelling, or effusion.  The physician did not 
note any distance or time limitations in mobility or use of 
any support devices but rather noted that the veteran was 
able to exercise despite the pain on aggravation.  The Board 
considered whether a higher rating was warranted based on 
functional impairment due to pain.  However, the 10 percent 
rating was already awarded in contemplation of pain in the 
affected joint.  Therefore, the Board concludes that the 10 
percent rating assigned prior to September 10, 2002, 
adequately contemplated the level of disability.   

The veteran underwent a right hip arthroplasty on September 
10, 2002.  The RO granted temporary total disability from the 
date of surgery to November 1, 2002, pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a one year total rating was assigned 
pursuant to Diagnostic Code 5054.  In post-operative 
examinations in October 2002 and December 2002, the 
orthopedic physician noted that the veteran was doing well 
with supple, pain free motion of the prosthesis.  The veteran 
did experience pain during physical therapy which was 
assessed by a VA nurse therapist as normal for the recovery 
process.  The veteran was assigned a total rating until 
October 31, 2003.  He was properly assigned a total rating 
for one year under the provisions of Code 5054.  The Board 
concludes that an additional period of temporary total rating 
under 38 C.F.R. § 4.30, beyond that date, is not warranted 
because there is no evidence that there were severe post-
operative medical complications or extended disability with 
the need for additional convalescence.  

The Board concludes that a rating for post-operative 
implantation of a right hip prosthesis greater than the 
minimum 30 percent is not warranted at any time on or after 
November 1, 2003.  In May 2004, the veteran's orthopedic 
physician noted that motion of the right hip prosthesis was 
supple without pain and that the veteran was "doing well."  
The veteran reported recurrent pain after long periods of 
driving an automobile and after lifting furniture.  In July 
2007, a VA physician noted that the veteran continued to 
participate in physical therapy including lifting weights and 
use of a treadmill.  Although the veteran walked with an 
abnormal gait and used a cane for support, he was able to 
stand for 15-30 minutes and walk over one-quarter mile.  
Range of motion, although less than normal was less 
restricted than prior to implantation of the prosthesis.  X-
rays showed only mild ossification in the vicinity of the 
trochanter.  In December 2007, a therapist noted that the 
veteran was able to exercise for short periods on a recumbent 
bicycle.  The Board concludes that a higher rating is not 
warranted because there are no moderately severe residuals of 
weakness, pain, or limitation of motion.  Ranges of hip 
motion measured July 2007 after the placement of the 
prosthesis were 20 degrees extension, 100 degrees flexion, 20 
degrees abduction, 25 degrees adduction, 30 degrees external 
rotation, and 40 degrees internal rotation with pain and 
additional unspecified limitations in abduction and external 
rotation on repetition.  Under the regular rating schedule 
for a natural joint, Diagnostic Codes 5151-5153, this degree 
of functional limitation would not warrant a compensable 
rating.  Therefore, the Board concludes that the overall 
level of disability under Diagnostic Code 5054 for limitation 
of motion, weakness, and pain for the prosthesis does not 
approximate moderately severe and is, therefore, best 
represented by the 30 percent minimum rating.  

The Board further concludes that a temporary total rating for 
convalescence after arthroscopic surgery of the right knee is 
not warranted at any time after July 1, 2004, greater than 
one month following the procedure.  Post operative 
examination by the surgeon in June 2004 showed that the 
veteran was doing well approximately one week after surgery 
with no long term complications.  Range of motion was from 
zero degrees extension to 135 degrees of flexion.  The 
veteran was to continue to advance activities and was 
instructed to follow up as needed and call with any concerns.  
There is no evidence showing severe postoperative residuals 
or the need for additional convalescence beyond July 1, 2004. 

The Board further concludes that an increased rating greater 
than 10 percent is not warranted at any time after July 1, 
2004.  Range of motion thereafter was to 140 degrees but with 
pain from 120 to 140 degrees.  X-rays showed a mild narrowing 
of the patellar compartment and a small osteophyte but no 
fracture, effusion, or dislocation.  There were no 
indications of crepitation or instability.  Based on the 
foregoing, a ten percent rating is warranted for degenerative 
arthritis based on the noncompensable painful limitation of 
motion pursuant to Codes 5010 and 5260.  A higher rating is 
not warranted because flexion is greater than 30 degrees and 
extension is not limited to at least 15 degrees.  Ratings 
under Diagnostic Codes for instability, subluxation, or 
cartilage deficits are not applicable as there is no medical 
evidence of these deficits.  Although the knee cartilage was 
partially removed, there is no evidence of current symptoms 
related to cartilage.  

The Board considered but placed less probative weight on the 
opinion by the private orthopedic physician in July 2008 that 
the right hip and knee disabilities precluded all forms of 
gainful employment because it is without clinical 
observations or rationale and is inconsistent with his own 
clinical findings of relatively successful surgical 
procedures.  Accordingly, higher ratings are not warranted 
based on this evidence.    

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Total Temporary Ratings for Convalescence

The Board concludes that extended total temporary ratings 
following right hip arthroplasty in September 2002 and right 
knee arthroscopic surgery in May 2004 are not warranted for 
reasons set forth in the previous section of this decision.  

As there is no evidence of any other surgical procedures, 
additional periods of total temporary ratings for the right 
hip and right knee under 38 C.F.R. § 3.40 are not warranted 
at any time during the period covered by this appeal. 

Low Back Disorder

In October 1997, the RO denied service connection for a low 
back disorder because the veteran's claim was not well 
grounded as there was no evidence of a low back disorder 
related to service.  On appeal in March 2000, the Board found 
that the claim was well grounded and remanded it for further 
development including a VA examination.  In April 2001, the 
Board denied service connection for a low back disorder.   
The Board found that the veteran may have injured his back in 
a skiing accident in January 1953, but that available service 
medical records showed treatment only for a right knee injury 
with no treatment for back symptoms prior to 1964, many years 
after service, when he underwent back surgery for a herniated 
disc following an injury while bowling.  Records also showed 
a re-injury of the back in 1978.  The Board placed most 
probative weight on an April 2000 medical opinion.   The 
examiner noted that although a back injury was possible in a 
fall while skiing in 1953, there was no evidence of treatment 
and ample evidence of injuries after service.  The Board 
concluded that the veteran's herniated disc and residuals of 
back surgery were not related to any aspect of service 
including a skiing accident in 1953.  The veteran did not 
appeal, and the decision is final.  38 U.S.C.A. § 7105 (West 
2002).  

In August 2001, the RO denied service connection for post-
operative residuals of a herniated disc at L4-S1 as a current 
back disorder was not incurred or aggravated in service.  In 
December 2001, the Board found that the veteran had expressed 
disagreement and remanded the claim for issuance of a 
statement of the case on the issue of whether new and 
material evidence had been submitted, noting that it had 
rendered a final decision in April 2001.  The RO provided a 
statement of the case in October 2002.  The veteran did not 
perfect an appeal, and the August 2001 RO decision became 
final.  38 U.S.C.A. § 7104 (West 2002).  

The RO received the veteran's petition to reopen the claim in 
July 2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since August 2001, the RO received statements in April 2005 
from four fellow soldiers reporting their observations of the 
veteran following a skiing accident in 1953 and a July 2005 
medical opinion from a private occupational medicine 
physician relevant to the etiology of the veteran's low back 
disorder.  In December 2005, the RO found that the evidence 
received since the last final disallowance of the claim was 
new and material and reopened the claim but denied service 
connection on the merits.  An additional statement from the 
veteran's spouse was received in March 2008.  

The Board concludes that evidence received since August 2001 
is new as it has not been previously considered by 
adjudicators.  The lay statements and medical opinion are 
material because they are not cumulative and are relevant to 
the reason for the previous denial.  The lay statements 
reported observations of the veteran's back symptoms during 
and shortly after service.  The medical opinion addressed a 
relationship between the veteran's current back disability 
and the skiing accident in service.  Therefore, the new and 
material evidence raises a reasonable possibility of 
substantiating the claim.  To this extent only, the Board 
will grant the petition to reopen the claim for service 
connection for a low back disorder and remand the claim for 
additional development for reasons provided below. 
 
Right Foot Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records are limited to sick call reports from 
the veteran's unit and a military hospital admission report 
from January and February 1953, a January 1954  Army Surgeon 
Generals hospital disposition summary, and a June 1954 
discharge physical examination report.  The records show that 
the veteran was treated in 1953 for right knee strain 
following a skiing accident and in 1954 for a furuncle on the 
thigh.  The records are silent for any symptoms, diagnoses, 
or treatment for a right foot disorder or injury.  

Lay statements from four fellow soldiers received in 1998 and 
three other fellow soldiers and a post-service co-worker 
received in April 2005 report that the veteran was injured in 
a skiing accident in 1953, was treated at a military 
hospital, and was on crutches or light duty for an extended 
period of time.  None of the soldiers or the co-worker 
mentioned a foot injury.  Lay statements from the veteran's 
spouse and ex-spouse in July 2001 and February 2008 are 
silent for any observations of right foot symptoms or veteran 
reports of a right foot injury in service.  

In a May 1998 letter, a private chiropractor noted the 
veteran's reports of a tingling and numbness in the ball of 
his right foot since his skiing accident in 1953.  The 
symptoms were unchanged by back surgery in 1964.  The 
chiropractor noted that the symptoms were unaffected by his 
six weeks of consistent therapy.  He provided no diagnosis 
but noted that the foot pain was a component of radicular 
pain and parethesia of the entire right leg.  He provided an 
opinion that there was a continuity of symptoms of the back 
and right hip, knee, and foot since the accident.

In July 2007 and October 2007, a VA physician examined the 
veteran's right hip and right knee but also noted the 
veteran's reports of pain radiating to the right leg with a 
tingling sensation in the right foot.  The physician did not 
examine the right foot but in the latter report referred to 
the results of May 2000 electrodiagnostic tests that 
suggested old right S1 radiculopathy.  The physician 
concluded that the tingling of the right foot could be a 
symptom of spinal radiculopathy.  

In December 2007, a private podiatrist noted the veteran's 
reports of a burning sensation in the ball of his right foot 
that he had experienced for several years but did not relate 
to any other previous treatment.  On examination, the 
podiatrist noted a bilateral decreased range of motion of the 
ankles.  There were no vascular deficits.  The podiatrist 
diagnosed metatarsalgia secondary to neuroma of the right 
foot, cavus foot, and hammertoes.  The podiatrist stated that 
the veteran's pain was secondary to cavus foot and 
generalized metatarsalgia.  The veteran did not report the 
circumstances of any injury in service or his previous 
treatment for right knee and hip disorders, and the 
podiatrist made no comments on the etiology of the veteran's 
right foot disorders.  

The Board concludes that service connection for a right foot 
disorder is not warranted.  The veteran provided no 
contentions that he injured his right foot in service or that 
his right foot metatarsalgia, hammertoes and cavus foot first 
manifested in service.  Furthermore, the veteran did not 
report any previous injuries or any history of orthopedic 
treatment to his podiatrist during the examination.  There is 
no evidence of foot disorders or treatment in service or on 
the majority many orthopedic examinations after service and 
prior to the chiropractic examination in May 1998.  The 
veteran did report the accident to his chiropractor in 1998 
who concluded that a constellation of right leg symptoms were 
related to the accident.  However, the Board places less 
probative weight on this opinion because the chiropractor 
based his opinion on a history provided by the veteran that 
is not consistent with the service medical records.  The 
chiropractor also did not diagnose a specific foot disorder 
but rather suggested that the foot pain was radicular pain 
from a spinal disorder.  The VA physician in October 2007 
provided the same opinion, and the podiatrist in 2007 related 
the pain to cavus foot and generalized metatarsalgia.  
Radicular pain from a spinal disorder will be considered as 
part of an examination for service connection for the low 
back disorder that is the subject of a remand below. 

The Board considered whether a VA examination was required in 
this case under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an examination to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.

The Board concludes that there is evidence of a current 
disability diagnosed as metatarsalgia, cavus foot, and hammer 
toes but that there is no lay or medical evidence that 
suggests that these disorders may have been incurred in or 
aggravated by military service.  The Board does not conclude 
that mere evidence of a right knee injury in a skiing 
accident in 1953, standing alone, is a sufficient suggestion 
of a relationship to a right foot disorder that first 
manifested over fifty years later.  There is lay and medical 
evidence that suggests that right foot symptoms are 
associated with radicular pain from a spinal disorder which 
will be addressed in an examination of the spine.  Therefore, 
additional VA examinations of the right foot are not 
necessary to decide the claim.  The evidence demonstrates 
that the veteran's current right cavus foot, hammertoes and 
generalized metatarsalgia first manifested many years after 
service and are not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Increased initial ratings greater than 10 percent from June 
27, 1997, to September 10, 2002, a temporary total evaluation 
beyond November 1, 2003, and 30 percent thereafter for 
degenerative joint disease of the right hip are denied. 

An extended temporary total evaluation beyond July 1, 2004, 
and an evaluation in excess of 10 percent for degenerative 
joint disease of the right knee are denied. 

Additional total temporary evaluations for convalescence 
following surgical procedures on the right hip and right knee 
are denied. 

A petition to reopen a final disallowed claim for service 
connection for a low back disorder is granted, and to that 
extent only, the appeal is granted.   

Service connection for a right foot disorder is denied.  




REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a low back disorder is 
necessary. 

As previously discussed, service medical records are limited 
to sick call reports from the veteran's unit and a military 
hospital admission report from January and February 1953, a 
January 1954  Army Surgeon Generals hospital disposition 
summary, and a June 1954 discharge physical examination 
report.  The records show that the veteran was treated in 
1953 for right knee strain following a skiing accident and in 
1954 for a furuncle on the thigh.  The records are silent for 
any symptoms, diagnoses, or treatment for a back disorder or 
injury.  

Lay statements from four fellow soldiers received in 1998 and 
four other fellow soldiers received in April 2005 report that 
the veteran was injured in a skiing accident in 1953, was 
treated at a military hospital, and was on crutches or light 
duty for an extended period of time.  One of the five 
soldiers and the veteran's post-service co-worker reported 
that the veteran experienced back pain.  Lay statements from 
the veteran's spouse and ex-spouse were received in July 2001 
and February 2008.  The ex-spouse noted that she married the 
veteran in 1959 and the spouse noted that she met the veteran 
in 1978.  Both reported observing the veteran experiencing 
back pain and a "shifting" of his back to one side. 

In May 1998, a private chiropractor noted the veteran's 
reports of the skiing accident as well as surgery for a 
herniated disc in 1964.  Based on these reports, the 
chiropractor concluded that there was a continuity of 
symptomatology from the accident to the veteran's current 
back disorder.  However, in April 2000, a VA registered nurse 
practitioner (RNP) reviewed the claims file including the 
service medical records, the records of back surgery in 1964, 
and the chiropractor's letter.   
The RNP concluded that although an injury of the back in the 
skiing accident was possible, there was no evidence of back 
treatment at the time or in the records prior to a bowling 
injury and surgery in 1964.  

In July 2005, a private occupational medicine physician, Dr. 
R.F., noted a review of the claims file and medical records. 
The physician noted that the veteran had very little 
recollection of having symptoms or trouble with his low back 
since his injury but did seek treatment from unidentified 
chiropractors after service and before and after the surgery 
in 1964.  The physician stated that the veteran injured his 
back in the skiing accident, that X-ray studies were 
obtained, and that the veteran was diagnosed with a knee 
meniscus tear.  Except for a notation of treatment for right 
knee strain, none of the facts cited by the physician are in 
the service records.  The physician also stated that the 
veteran's clinical course was consistent with a bulging 
spinal disc in 1953.  However he also stated that a clinical 
course for a bulging disc can vary and in some patients can 
be without symptoms.  The physician further stated that his 
review of medical literature showed that bowling could easily 
be done by a person with a bulging disc and is not a risk 
factor for the aggravation of an existing herniated disc.  
Finally, the physician acknowledges that there is a paucity 
of information in the file, but concludes that the entire 
clinical picture is consistent with the incurrence of a 
bulging spinal disc in 1953.  

As there are conflicting medical opinions in the file on 
whether the clinical history supports the incurrence of a 
herniated disc in the accident in 1953, and as none of the 
facts cited by the private physician are in the service 
medical records, the Board concludes that the evidence of 
record is not sufficient to decide the claim and that an 
examination of the veteran's spinal disorder and review of 
the medical history by an orthopedic specialist is necessary. 

As service connection for an additional disability is 
intertwined with the claim for total disability based on 
individual unemployability, the Board will defer a decision 
on TDIU pending the adjudication of service connection for a 
low back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his lumbar spine by a VA 
orthopedic physician.  A specialist is 
required in view of the nature of the 
medical history and conflicting opinions 
in the record.   Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's low back disorder including any 
associated objective neurological 
impairment in the right leg and foot and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to a skiing accident in service in 1953 
or other aspect of service.  Request that 
the physician comment on the opinion and 
conclusions in the March 2005 letter from 
Dr. R.F.  In particular, request that the 
physician address whether the entire 
clinical picture is consistent with the 
incurrence of a herniated disc in 1953.  
If not, is the back disability the result 
of a service-connected right hip or right 
knee disability or aggravated by a 
service-connected disorder.  Request that 
the physician provide a detailed 
rationale for all opinions and 
conclusions.  

2.  After taking any other action deemed 
warranted, readjudicate the claim for 
service connection for a low back 
disorder and for total disability based 
on individual unemployability.  If either 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


